UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of registrant as specified in its charter) Delaware 98-0511645 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4 Nafcha Street, Jerusalem, Israel 95508 (Address of principal executive offices) +972 (2) 500-1128 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesoNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the last sales price quoted on NASDAQ Over-the-Counter Bulletin Board on June30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $6.9 million The number of shares of common stock issued and outstanding as of April 12, 2010, was73,435,493 shares. Documents Incorporated By Reference: None TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Removed and Reserved 4 PART II 5 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 6 Item 9A. Controls and Procedures 6 Item 9B. Other Information 6 PART III 7 Item 10. Directors, Executive Officer and Corporate Governance 7 Item 11. Executive Compensation 8 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 Item 13. Certain Relationships and Related Transactions, and Director Independence 10 Item 14. Principal Accounting Fees and Services 11 Item 15. Exhibits, Financial Statement Schedules 11 SIGNATURES 13 PART I As used in this amended Annual Report on Form 10-K/A, references to the “Company,” the “Registrant,” “we,” “our,” or “us” refer to Suspect Detection Systems Inc., unless the context otherwise indicates. Forward-Looking Statements This amended Annual Report on Form 10-K/A (this “Report”) contains forward-looking statements.Any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements.Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters.You can identify forward-looking statements as those that are not historical in nature, particularly those that use terms such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” or“predicts.” The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation, so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties, and assumptions that we cannot predict.In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, and(c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations.We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. Item 1. Business Corporate Background The Company was incorporated under the General Corporation Law of the State of Delaware on October 5, 2006.Initially the Company focused on the business of offering computer hardware and software products to religious consumers, with an emphasis on ultra-orthodox Jewish communities in Israel.On November 14, 2007, the Company executed a letter of intent with Suspect Detection Systems Ltd., an Israeli corporation (“SDS”), providing for the acquisition of SDS by the Company.Since the execution of the letter of intent with SDS, the Company’s activities have focused on the consummation of the acquisition of SDS by the Company.On January 23, 2009, the Company amended its Certificate of Incorporation for the purpose of changing its name from “PCMT Corporation” to “Suspect Detection Systems Inc.”Such amendment was approved at a special meeting of the Company’s shareholders held on the same date.Also, on December 3, 2009, the Company further amended its Certificate of Incorporation for the purpose of increasing its authorized capital stock from 100,000,000 to 250,000,000 shares.Such amendment was approved at a special meeting of the Company’s shareholders held on the same date. On December 18, 2008, the Company and SDS executed and delivered an investment agreement (the “Investment Agreement”).Pursuant to the Investment Agreement, at closing on January 20, 2009, SDS issued 1,218,062 ordinary shares, par value NIS 0.01 per share, to the Company, representing 51% of the issued and outstanding share capital of SDS, in consideration for (a) the sum of $280,000 paid by the Company to SDS on December 22, 2008, and (b) the sum of $820,000 previously paid by the Company to SDS pursuant to letter agreements dated as of October 18, 2007, November 14, 2007, January 10, 2008, May 18, 2008 and October 20, 2008. The Investment Agreement also provides for good faith negotiations of a second agreement (the “Second Agreement”), following the closing of the Investment Agreement, pursuant to which: (i) the Company will grant options to the shareholders of SDS to exchange their SDS ordinary shares into shares of the Company’s common stock; (ii) the Company will grant options to the holders of options to purchase SDS ordinary shares to exchange such options into options to purchase shares of the Company’s common stock; (iii) SDS will grant additional options, to Mr. Shoval and certain SDS employees or consultants, to purchase new SDS ordinary shares; and (iv) the Company will grant rights to Mr. Shoval and said SDS employees or consultants to exchange all or any part of the additional SDS options into options to purchase shares of the Company’s common stock. 1 In accordance with the terms of the Investment Agreement, the Registrant entered into an Exchange Agreement, dated July 9, 2009, with NG-The Northern Group LP ("NG"), pursuant to which NG exchanged all the SDS ordinary shares for 3,199,891 shares of the Registrant’s common stock, and the issuance of warrants to purchase additional shares of common stock of the Registrant, on the terms and provisions provided for in the Exchange Agreement. In accordance with the terms of the Exchange Agreement, on July 9, 2009, NG exchanged all the SDS ordinary shares for 3,199,891 shares of the Registrant’s common stock.The Registrant also issued Two Million Two Hundred Fifty Thousand (2,250,000) stock purchase warrants to NG, which grants NG the right to purchase one (1) share of the Registrant’s common stock, commencing on July 9, 2009 and terminating on July 8, 2011, at an exercise price of $0.15 per Warrant Share.The securities were offered and exchanged in reliance on an exemption from the registration requirements of United States federal and state securities laws under Regulation S promulgated under the Securities Act of 1933, as amended. As a condition to the exchange for all the SDS ordinary shares 3,199,891 shares of the Registrant’s common stock, NG agreed not to sell any shares of our common stock prior to the one (1) year anniversary of the Lock-Up Agreement. Business and History of SDS SDS specializes in the development and application of proprietary technologies for law enforcement and border control, including counter terrorism efforts, immigration control and drug enforcement, as well as human resource management, asset management and the transportation sector.SDS completed the development of its “Cogito” line of products in 2007, which are based on proprietary software and use commercially available hardware to identify individuals that pose security threats, whether or not they are carrying a weapon on their person or in their belongings.Cogito systems are comprised of a front-end test station and a back office, where multiple-station and multiple-site data is stored, managed and distributed.The front-end test station serves as the point of contact with the individual being examined.The back-office is designed to manage and control the test stations at a given site and it stores all test histories and traveler profiles and interfaces with external systems and databases.A provisional patent application has been issued for the Cogito line of products in the United States.SDS is also engaged in the development of behavior based screening technologies for the checkpoint screening market. SDS was incorporated under the Companies Law, 5759-1999, of the State of Israel in 2004.In order to finance its research and development activities, SDS sought public funding and in 2005, the Transportation Security Administration of the US Department of Homeland Security (the “TSA”) awarded a grant to SDS to support the development of behavior pattern recognition technology.Additional funding was obtained from the Israeli government and US and Israeli governmental security authorities performed evaluations and testing of SDS’s products in 2005.In 2006, SDS obtained private financing, issuing shares of preferred stock and warrants to the NG – The Northern Group LP.Additional US government funding was obtained in 2006 from the TSA. On April 1, 2009, the Company entered into a Consulting Agreement with L.A. Investments Ltd. (the “Consultant”).The Consultant agreed to render assistance and advice to the Company relating to capitalization and financing of the Company.The Consulting Agreement is for a term of three years, commencing on April 1, 2009.In consideration for such services, the Company agreed to compensate the Consultant in the amount of $6,500 quarterly, commencing on April 1, 2009. In addition, the Company agreed to issue to the Consultant warrants to purchase an aggregate of 1,800,000 shares of the Company’s common stock.On each of April 1, 2009, September 1, 2009, March 1, 2010, and September 1, 2010, provided that the Consulting Agreement is still in force, the Company shall issue a warrant to purchase 450,000 shares of the Company’s common stock.Each common stock purchase warrant entitles the Consultant to purchase one share of the Company’s common stock at an exercise price of $0.15 per share and is exercisable for a period of two years. 2 On May 6, 2009, the Board of Directors of the Company appointed Julius Klein as the Treasurer, Secretary, to serve at the discretion of the Board, until his successor(s) are duly appointed and qualified.In connection with his appointment as an officer and a Director of the Company, the Board of Directors approved a one-time issuance of 50,000 shares of the Company’s common stock. On January 13, 2010, the Registrant, appointed Yoav Krill as Chairman of the Board of Directors, effective as of said date, to serve until the next annual meeting of the Registrant’s stockholders and until his successor is duly appointed and qualified.In connection with Mr. Krill’s appointment, the Registrant entered into an Agreement (the “Consulting Agreement”) to perform such duties as will be required of him as the Chairman of the Board.In consideration of the services to be performed under the Consulting Agreement, Mr. Krill shall receive an annual director’s fee of $25,000 per annum for the first twelve (12) month period and thereafter, the parties shall agree in writing, prior to November 30th of each calendar year as to the amount to be paid as director’s fees, but such amount shall not be less than $25,000 and shall be increased, proportionately, with any increase in the Registrant’s paid in capital, sales revenues or net profits. Mr. Krill was also granted 1,500,000 options of common stock of the Registrant, exercisable at $0.15 per share, from the stock option plan adopted by the Registrant.250,000 options vested simultaneously with the execution and delivery of the Consulting Agreement, and the balance shall vest at the rate of 104,166 options each calendar quarter for the next three years, commencing on March 31, 2010.The options shall terminate forty-eight (48) months from the date of vesting. The terms of the Consulting Agreement continue until either party provides the other with no less than 90 days prior written notice.The failure of the Registrant to maintain directors’ and officers’ liability insurance covering Mr. Krill shall be deemed a material breach of the agreement and shall automatically terminate the Agreement. Also, on January 13, 2010, the Registrant appointed Gil Boosidan as its Chief Executive Officer and executed an employment agreement with Mr. Boosidan as of January 14, 2010 (the “Employment Agreement”).In consideration of the services to be performed under the Employment Agreement, Mr. Boosidan shall receive an aggregate of $30,000 - $20,000 in cash over four equal quarterly installments commencing March 31, 2010, and $10,000 in shares of commons stock of the Registrant, the number to be determined by the market value of the shares of the date of issuance.The terms of the Employment Agreement shall be for one year, and the Registrant has the right to terminate such agreement for cause in the event of a material breach by Mr. Boosidan which is not cured after notice of such breach. Marketing SDS markets its products to local and national law enforcement and homeland security authorities in Israel, the US, Mexico, Europe and Asia, as well as operators of critical infrastructure in the private sector such as oil and gas companies, the diamond industry and financial enterprises.SDS has executed agreements with several companies and individuals all in the framework of its ordinary course of business, providing for assistance in the marketing of its products and endorsements. Competition SDS has identified a number of potential competitors, including developers of voice stress analysis equipment designed to remotely detect a person trying to lie during an interview, and developers of equipment designed to generate stimuli from a remotely location that will generate enough data about an individual to enable detection of hostile intent.WeCU Technologies and Nemesysco are just two of our competitors. Dependence on major customers A significant portion of SDS’s revenue in 2009 was derived from services provided to a single customer, which is an agency of the government of Mexico.Since the bulk of SDS’s revenues are generated by initial sales of its systems, as opposed ongoing support services, the loss of this customer mayhave a material adverse impact on the business of SDS. 3 Intellectual Property The United States Transportation Security Administration of the US Department of Homeland Security has certain rights in the technology developed by SDS, pursuant to a Cooperative Agreement between SDS and the TSA dated June 22, 2005.The Cooperative Agreement relates to a $200,000 grant provided to SDS by the TSA in 2005 for the development and adaptation for use in the US of a prototype application designed to detect suspicious behavior.Pursuant to the agreement, SDS granted an irrevocable, non-exclusive, paid-up license for US Government use of the technology development using the grant funds.The license requires prior approval from SDS for any commercial use of the technology, with the exception of use by US Government contractors under procurement contracts, grants, cooperative agreements and other transactions awarded or entered into for US government purposes. The Science and Technology Directorate of the US Department of Homeland Security has certain rights in the technology developed by SDS, pursuant to a Cooperative Agreement between SDS and the STD dated September 29, 2006.The Cooperative Agreement relates to a $260,000 grant provided to SDS by the STD on June 7, 2005 pursuant to a proposal entitled Automated Internal Threat Detection.In the agreement, SDS granted (i) a royalty free, nonexclusive, irrevocable license to the US Government to use and authorize other to use scientific, technical or other works based on or containing data first produced under the grant, and (ii) an irrevocable, non-exclusive, paid-up license to the US government to use registered patents development with grant funds for or on behalf of the US government. Employees On April 12, 2010, the Registrant had7full time employees Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information called for by this Item 1A. Item 2. Description of Property. SDS maintains its executive offices at 25 Bazel Street, Petach Tikva, Israel, where it leases approximately 150 square meters of office space at a monthly rent of approximately $8,500.The lease expires in August 2011 and the Company has an option to renew the lease for an additional3 years. Item 3. Legal Proceedings. There are nopending legal proceedings to which the Registrant or SDS are parties or in which any director, officer or affiliate of the Registrant or SDS or any owner of record or beneficially of more than 5% of any class of voting securities of the Registrant or SDS is a party adverse to the Registrant or SDS or has aninterest adverse to the Registrant or SDS.The property of the Registrant and SDS is not the subject of any pending legal proceedings. Item 4. Removed and Reserved 4 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities. Although our common stock has been eligible to be traded on the Over-The-Counter Bulletin Board since June 6, 2007, there have been only limited and sporadic quotations and there is no established trading market for our common stock. As of March 6, 2009, the ticker symbol was changed to SDSS as a result of the name change of the company. As of April 12, 2010, there were approximately 105holders of record of our common stock. We have never declared or paid any cash dividends on our common stock nor do we anticipate paying any in the foreseeable future.Furthermore, we expect to retain any future earnings to finance our operations and expansion.The payment of cash dividends in the future will be at the discretion of our Board of Directors and will depend upon our earnings levels, capital requirements, any restrictive loan covenants, and other factors the Board considers relevant. Securities Authorized for Issuance under Equity Compensation Plans On January 1, 2009, the Registrant executed consulting agreements with Amir Uziel and Lavi Krasney providing, among other things, for the issuance of 12,500 shares of the Registrant’s common stock to each of Messrs. Uziel and Krasney on the last business day of each month for a period of three years, in addition to $3,000 per month each in cash consideration. Mr. Krill was also granted 1,500,000 options of common stock of the Registrant, exercisable at $0.15 per share, from the stock option plan adopted by the Registrant.250,000 options vested simultaneously with the execution and delivery of the Consulting Agreement, and the balance shall vest at the rate of 104,166 options each calendar quarter for the next three years, commencing on March 31, 2010.The options shall terminate forty-eight (48) months from the date of vesting. On January 13, 2010, The Registrant granted Gil, Boosidan $10,000 in shares of its commons stock, the number to be determined by the market value of the shares of the date of issuance. Item 6. Selected Financial Data Smaller reporting companies are not required to provide the information called for by this Item 6. Item 7. Management’s Discussion and Analysis or Plan Operation The following discussion of our plan of operation should be read in conjunction with the financial statements and related notes that appear elsewhere in this amended Annual Report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors.All forward-looking statements speak only as of the date on which they are made.We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. Plan of Operation As a result of the acquisition of 51% of Suspect Detection Systems Inc Ltd. in the beginning of the first quarter of 2009, within the next 12 months we plan to pursue the development and marketing of SDS’s products. We are not aware of any material trend, event, or capital commitment, which would potentially adversely affect liquidity.In the event such a trend develops, we believe that we will have sufficient funds available to satisfy working capital needs through lines of credit and the funds expected from equity sales. 5 Results of Operations As of December 31, 2009, and 2008, the Company had $701,931 and $179,565 in cash, respectively.We believe that such funds will be sufficient to fund our operating expenses for the next six months.We will seek additional capital for the purpose of financing, developing and marketing SDS’s products. Revenues The Company is in its development stage and generated revenue of $888,635 during the fiscal year ended December 31, 2009.The Company did not generate revenues during the year ended December 31, 2008. Total operating expenses During fiscal year ended December 31, 2009, total operating expenses were $2,154,909, which included research and development expenses in the amount of $396,049 and selling, general and administrative expenses in the amount of $1,758,860.During the fiscal year December 31, 2008, the total operating expenses were $258,615, general and administrative expenses were primarily selling, general and administrative.General expenses include fees for consulting, legal and professional accounting associated with fulfilling the Company’s SEC reporting requirements.As of December 31, 2009, the Company had an accumulated deficit of approximately $1,431,535 (2008-$340,511) Net loss During the fiscal years ended December 31, 2009, and 2008, the net loss was $1,091,024 and $251,267, respectively. Liquidity and Capital Resources We estimate that we will require approximately $1 million for the next12 months of operations.We do not have sufficient resources to effectuate our current business.As of December 31, 2009, we had $701,931 available in cash.We expect to incur a minimum of $2,154,909, in expenses during the next 12 months of operations, including the following expenses: $396,049 in research and development costs; 1,758,860 in selling, general and administrative expenses such as corporate, legal and accounting services, office overhead, and general working capital. Accordingly, we will have to raise the funds to pay for these expenses.We may have to borrow money from shareholders, issue debt or equity or enter into a strategic arrangement with a third party.There can be no assurance that additional capital will be available to us.We currently have no agreements, arrangements, or understandings with any person to obtain funds through bank loans, lines of credit, or any other sources.Since we have no such arrangements or plans currently in effect, our inability to raise funds for the development and marketing of SDS’s products will have a severe negative impact on our ability to remain a viable company. Going Concern Consideration The Company’s current activities include sales of its products, marketing, capital formation, research and development, and building infrastructure.The Company incurred a loss of approximately $1,091,024 for the year ended December 31, 2009 and, as of December 31, 2009, the Company had an accumulated deficit of approximately $1,431,535.The Company’s ability to continue as a going concern is uncertain.The revised business plan of the Company is the application of proprietary technologies for law enforcement and border control, including counter terrorism efforts, immigration control and drug enforcement, as well as human resource management, asset management and the transportation sector. 6 While management of the Company believes that the Company will be successful in its current and planned operating activities, there can be no assurance that the Company will be successful in the achievement of sales of its products that will generate sufficient revenues to earn a profit and sustain the operations of the Company.The Company also intends to conduct additional capital formation activities through the issuance of its common stock and loans from related parties. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company has not established sufficient sources of revenues to cover its operating costs and expenses.As such, it has incurred an operating loss since inception.Further, as of December 31, 2009, and 2008, the cash resources of the Company were insufficient to meet its planned business objectives.These and other factors raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Off-Balance Sheet Arrangements None. 7 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (RESTATED) DECEMBER 31 2009, AND 2008 Report of Registered Independent Auditors F-2 Restated Consolidated Financial Statements- Consolidated Balance Sheets as of December 31, 2009, and 2008 F-3 Consolidated Statements of Operations for the Years EndedDecember 31, 2009, and 2008 F-4 Consolidated Statements of Stockholders’ Equity for the Years EndedDecember 31, 2009, and 2008 F-5 Consolidated Statements of Cash Flows for Years Ended December 31, 2009,and 2008 F-6 Notes to Consolidated Financial Statements December 31, 2009, and 2008 F-8 F-1 REPORT OF REGISTERED INDEPENDENT AUDITORS To the Board of Directors and Stockholders of Suspect Detection Systems Inc.: We have audited the accompanying consolidated balance sheets of Suspect Detection Systems Inc. and subsidiary (a Delaware corporation) as of December 31, 2009, and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Suspect Detection Systems Inc. and subsidiary as of December 31, 2009, and 2008, and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company has not established sufficient sources of revenue to cover its operating costs and expenses.As such, it has incurred an operating loss since inception.Further, as of December 31, 2009, and 2008, the cash resources of the Company were insufficient to meet its planned business objectives.These and other factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plan regarding these matters is also described in Note 2 to the consolidated financial statements.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 3 to the consolidated financial statements, an error in the determination of the amount of goodwill, additional paid in capital and l and noncontrolling interest from the acquisition of an additional seven percent interest in the equity of Suspect Detection Systems, Ltd., an Israeli Corporation, resulting from an Exchange Agreement dated July 9, 2009, which amounted to $291,690, was determined by management of the Company.Accordingly, the consolidated financial statements as of and for the period ended December 31, 2009, have been restated to correct the error. Respectfully submitted, /s/ Davis Accounting Group P.C. Cedar City, Utah, March 26, 2010, except for Note 3, for which the date is December 30, 2010. F-2 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (NOTE 3) AS OF DECEMBER 31, 2009, AND 2008 (RESTATED) (NOTE 3) ASSETS (Restated) Current Assets: Cash and cash equivalents $ $ Restricted cash - Due from related party - SDS - Israel - Inventory - Prepaid expenses Total current assets Property and Equipment: Computer and other equipment - Less - Accumulated depreciation ) - Property and equipment, net - Other Assets: Deferred acquisition costs - Severance pay fund - Prepaid expenses, non-current - Goodwill - Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers - Deferred revenues - Due to Director and stockholder Total current liabilities Long-term Debt: Accrued severance pay - Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $0.0001 per share, 250,000,000 shares authorized; 71,822,893 and 72,689,668 shares issued and outstanding in 2009 and 2008, respectively Additional paid-in capital Common stock subscribed - Accumulated (deficit) ) ) Total stockholders' equity Less - Noncontrolling interest ) - Total stockholders' equity, Net Total Liabilities and Stockholders' Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated balance sheets. F-3 SUSPECT DETECTION SYSTEMS INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (NOTE 2) FOR THE YEARS ENDED DECEMBER 31, 2009, AND 2008 (RESTATED) (NOTE 3) Years Ended December 31, (Restated) Revenues, net $ $
